
	
		II
		Calendar No. 7
		111th CONGRESS
		1st Session
		S. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Dodd, Mr. Kennedy,
			 Mr. Kerry, Mr.
			 Begich, Mr. Lieberman,
			 Mr. Durbin, Mrs. Boxer, Mr.
			 Menendez, Mr. Bingaman,
			 Mr. Casey, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mrs. McCaskill, Ms. Klobuchar, Mrs.
			 Clinton, Mr. Akaka,
			 Mr. Schumer, Ms. Mikulski, and Mr.
			 Brown) introduced the following bill; which was read the first
			 time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To expand educational opportunities for all Americans by
		  increasing access to high-quality early childhood education and after school
		  programs, advancing reform in elementary and secondary education, strengthening
		  mathematics and science instruction, and ensuring that higher education is more
		  affordable, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Education Opportunity Act of
			 2009.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the Senate and the House of Representatives should pass, and the
			 President should sign into law, legislation to expand educational opportunities
			 for all Americans by—
			(1)increasing access
			 to high-quality early childhood education and expanding child care, after
			 school, and extended learning opportunities;
			(2)improving
			 accountability and assessment measures for elementary and secondary school
			 students, increasing secondary school graduation rates, and supporting
			 elementary and secondary school improvement efforts;
			(3)strengthening
			 teacher preparation, induction, and support in order to recruit and retain
			 qualified and effective teachers in high-need schools;
			(4)enhancing the
			 rigor and relevance of State academic standards and encouraging innovative
			 reform at the middle and high school levels;
			(5)strengthening
			 mathematics and science curricula and instruction; and
			(6)increasing
			 Federal grant aid for students and the families of students, improving the rate
			 of postsecondary degree completion, and providing tax incentives to make higher
			 education more affordable.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
